Citation Nr: 0820346	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a depressive 
disorder (claimed as depression and schizoid personality 
disorder) and declined to reopen his claim for service 
connection for paroxysmal supraventricular tachycardia 
(claimed as a heart condition and arrhythmias). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran's post-service private and VA medical records 
reflect diagnoses and ongoing treatment for depression and 
schizoid personality disorder, as well as heart problems.  
The veteran contends that he was first diagnosed and treated 
for those conditions while on active duty.  Moreover, in 
written statements dated in September 2006, January 2007, 
March 2007, and May 2007, the veteran requested that VA 
obtain his complete service medical records for consideration 
in adjudicating his claims.  However, it appears that only 
those service medical records pertaining to the veteran's 
February 1984 pre-induction examination have been associated 
with his claims folder.  In correspondence dated in April 
2007 and May 2007, the RO in No. Little Rock, Arkansas, 
informed the veteran that it could not identify him in its 
system of records and asked him to submit his date of birth, 
social security number, service dates, and service number.  
However, that information is contained in the veteran's 
claims folder, which is being returned to the RO with this 
remand.  Because VA is on notice that there are outstanding 
service medical records that may contain information 
pertinent to the veteran's claim for service connection for a 
psychiatric disorder and a heart condition, additional 
efforts to obtain those records should be made using the 
relevant information (the veteran's date of birth, social 
security number, service dates, and service number) found 
within the veteran's claims folder.  38 C.F.R. § 3.159(c)(2) 
(2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Additionally, the record reflects that the veteran began 
receiving Social Security disability benefits in October 
2005.  However, the records associated with the veteran's 
claim of Social Security benefits have not yet been 
associated with his claims folder.  Because the decision and 
the medical records upon which an award of Social Security 
disability benefits is predicated may be relevant to the 
veteran's claim for service connection for depression and 
schizoid personality disorder, efforts to obtain such records 
should be made.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992); Collier v. Derwinski, 1 Vet.App. 413 (1991).  

Accordingly, the case is REMANDED for the following actions

1.  Using the relevant information 
contained in the veteran's claims folder 
(his date of birth, social security 
number, service dates and service number), 
contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices to obtain the 
veteran's service personnel records dated 
from August 1984 to May 1995.  If the 
records are determined to be unavailable, 
the RO should make a finding to that 
effect and inform the veteran pursuant to 
38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims 
file the veteran's Social Security 
Administration records.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claims.  If the action 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

